United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-954
Issued: September 24, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 22, 2007 appellant, through her attorney, filed a timely appeal of the Office
of Workers’ Compensation Programs’ merit decision dated January 19, 2007 finding that she had
no more than seven percent permanent impairment of each upper extremity for which she
received schedule awards. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has more than two percent impairment of each of
her upper extremities due to her accepted cervical spine injuries for which she has received
schedule awards; and (2) whether she has more than five percent impairment of each upper
extremity due to bilateral carpal tunnel syndrome (CTS).
FACTUAL HISTORY
This case has previously been before the Board on appeal. In an order remanding case
dated December 29, 2006, the Board noted that the record on appeal was not complete and

remanded the case for reassemblage.1 While the Office had indicated that appellant’s claims for
cervical injury and CTS were combined, only a portion of the case file regarding appellant’s
cervical injury was contained in the record before the Board.
On December 8, 1994 appellant, then a 47-year-old clerk, filed a traumatic injury claim
alleging that she sustained pain in the left side of her neck and shoulder when she threw a box in
the performance of duty. The Office accepted her claim for cervical strain. Appellant underwent
a C5-6 anterior cervical discectomy and fusion on January 24, 1996. The Office approved this
surgery and entered her on the periodic rolls on February 5, 1996. Appellant filed claims for
recurrence of disability which were accepted by the Office
On January 30, 2003 appellant filed an occupational disease claim alleging that she
developed CTS due to her federal job duties. The Office accepted her claim for bilateral CTS on
March 31, 2003. Appellant underwent surgical decompression of the right median nerve on
April 21, 2003 and surgical decompression of the left median nerve on July 1, 2003.
Appellant requested a schedule award due to her accepted CTS on November 17, 2003.
She requested a schedule award due to her cervical spine injuries on February 23, 2004.
In a report dated March 8, 2004, Dr. Leonard F. Hirsh, appellant’s attending physician
and a Board-certified neurosurgeon, found that appellant had reached maximum medical
improvement (MMI) on January 8, 2004. He stated that a unilateral spinal nerve root
impairment of C6 bilaterally provided up to 16 percent loss of function due to sensory deficit,
pain or discomfort in accordance with the American Medical Association, Guides to the
Evaluation of Permanent Impairment. Dr. Hirsh stated that this would provide an upper
extremity impairment of up to 40 percent. He found that pain due to CTS constituted a 40
percent unilateral impairment. Dr. Hirsh stated, “If a middle ground is chosen, then there is a
combined loss of function due to pain or discomfort of 8 percent related to the cervical nerve
roots and 20 percent related to the bilateral CTS.”
The Office medical adviser reviewed Dr. Hirsh’s report on March 31, 2004 and found
that appellant had two percent impairment of each upper extremity due to a Grade 4 sensory
impairment of the C6 nerve root. He also found that appellant was entitled to five percent
impairment of each upper extremity due to impairments of the median nerves.
By decision dated April 21, 2004, the Office granted appellant schedule awards for two
percent impairment of each of her upper extremities due to her accepted cervical injuries.
In a decision dated June 8, 2004, the Office granted appellant schedule awards for five
percent impairment of each upper extremity due to bilateral CTS.
Appellant, through her attorney, requested reconsideration of the April 21, 2004 decision
on February 11, 2005 and submitted a medical report from Dr. David Weiss, an osteopath. In a
November 2, 2004 report, Dr. Weiss noted appellant’s history of injury and findings on physical
examination. He concluded that she had bilateral upper extremity sensory deficits of four
1

Docket No. 06-1206 (issued December 29, 2006).

2

percent due to the C5 nerve root, six percent due to the C6 nerve root and four percent due to the
C7 nerve root. Dr. Weiss also accorded appellant three percent impairment due to pain for total
impairment ratings of 17 percent for each upper extremity. He concluded that appellant had
reached MMI on November 2, 2004. Appellant’s attorney also argued that both schedule award
claims should be based on appellant’s recurrent pay rate.
The Office concluded that there was a conflict of medical opinion evidence between
Drs. Hirsh and Weiss regarding the nature and extent of appellant’s permanent impairments for
schedule award purposes. The Office referred appellant to Dr. Noubar A. Didizian, a Boardcertified orthopedic surgeon, to determine the nature and extent of appellant’s permanent
impairment. In a report dated August 18, 2005, Dr. Didizian noted appellant’s history and
treatment of both her cervical injuries and CTS. He performed a physical examination and noted
normal strength. Dr. Didizian stated, “The sensory system was matching bilaterally in all the
dermatomes.” He concluded that appellant had five to eight percent impairment of the whole
person due to her cervical injuries. Dr. Didizian further stated, “As far as the carpal tunnels are
concerned, I used Table 18.1 on page 574 and provided a pain-related impairment of three
percent in each upper extremity.”
In a letter dated September 19, 2005, the Office requested a supplemental report from
Dr. Didizian. The Office informed him that a rating of the whole person was not applicable
under the Federal Employees’ Compensation Act and requested that he provide the exact degree
and extent of permanent impairment of both upper extremities due to residuals of the herniated
cervical disc and surgery. Dr. Didizian responded on September 26, 2005 that appellant
exhibited a Grade 4 sensory deficit of the C6 nerve root or 25 percent impairment which when
multiplied by the maximum value of the nerve root of 8 percent resulted in 2 percent impairment
of each upper extremity due to appellant’s cervical conditions. In regard to appellant’s CTS, he
found normal sensibility on two-point discrimination, normal opposition strength and therefore
no objective basis for an impairment rating under the A.M.A., Guides.
The Office medical adviser reviewed the medical reports on October 30 and
November 14, 2005. He agreed that appellant had no more than two percent impairment of her
upper extremities due to her accepted cervical conditions. However, the medical adviser stated
that he believed that appellant still had residuals of her CTS and was entitled to an impairment
rating of five percent due to an abnormal electromyelogram (EMG).
By decision dated December 28, 2005, the Office denied modification of the April 21 and
May 8, 2004 decisions. It alleged that Dr. Weiss’ November 2, 2004 report created a conflict
with medical evidence in the record and necessitated referral to Dr. Didizian for an impartial
medical examination. The Office noted that its medical adviser disagreed with Dr. Didizian and
concluded that appellant had no more than five percent impairment due to CTS. The medical
adviser further found that appellant had no more than two percent impairment due to her cervical
injuries. The Office noted that Dr. Didizian’s report was entitled to the weight of the medical
evidence. It further found that appellant was correctly paid the recurrent pay rate for her cervical
injuries, but that she was not entitled to a recurrent rate of pay due to her. Appellant then
appealed this decision to the Board which resulted in the December 29, 2006 order remanding
case mentioned above.

3

Appellant testified at the oral hearing on February 28, 2006 and disagreed with her award
for five percent impairment of each upper extremity due to CTS. By decision dated May 2,
2006, the hearing representative affirmed only the June 8, 2004 schedule award decision
regarding her permanent impairment due to CTS.2
On June 6, 2006 appellant requested reconsideration of the hearing representative’s
decision and submitted a report dated May 4, 2006 from Dr. Weiss who reviewed Dr. Didizian’s
reports and alleged that appellant had cervical discogenic disease at C4-5 and C5-6 based on
magnetic resonance imaging. Dr. Weiss further stated that appellant had advanced CTS based on
her January 20, 2003 electomyelogram and nerve conduction velocity studies.
By decision dated January 19, 2007, the Office reissued its December 28, 2005 decision
denying modification of the schedule award determinations.3
LEGAL PRECEDENT -- ISSUE 1
The Act provides that, if there is a disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.4 The implementing regulation states that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician of an Office medical adviser or consultant, the Office shall
appoint a third physician to make an examination. This is called a referee examination and the
Office will select a physician who is qualified in the appropriate specialty and who has had no
prior connection with the case.5
ANALYSIS -- ISSUE 1
Appellant alleged that she had permanent impairment as a result of her accepted cervical
conditions and submitted a report from her attending physician, Dr. Hirsh, a Board-certified
neurosurgeon, supporting that she had eight percent impairment due to sensory impairment of the
C6 nerve root. The Office medical adviser reviewed Dr. Hirsh’s report and found that appellant
had two percent impairment of the C6 nerve root. Appellant then submitted a report dated
November 2, 2004 from Dr. Weiss, an osteopath, opining that she had 17 percent impairment of
her upper extremities due to her sensory deficits in the C5, C6 and C7 nerve roots as well as
impairment due to pain. The Office then concluded that there was a conflict of medical opinion
2

Following the date of appellant’s initial appeal to the Board on April 17, 2006, Docketed as 06-1206, the Office
issued its May 2, 2006 decision. The Board finds that this decision is null and void, as both the Board and the
Office cannot have jurisdiction over the same issue in the same case at the same time. 20 C.F.R. § 501.2(c);
Arlonia B. Taylor, 44 ECAB 591 (1993).
3

Appellant’s attorney did not raise the issue of appellant’s pay rate on appeal and the Board will not address this
issue in this decision. The Office issued a decision on October 13, 2006 denying appellant’s request for
hypnotherapy. Appellant and her attorney requested an oral hearing on this issue on September 18, 2006. As this
claim is in an interlocutory status, the Board will not address that issue in this decision. 20 C.F.R. § 501.2(c).
4

5 U.S.C. §§ 8101-8193, 8123.

5

20 C.F.R. § 10.321.

4

evidence between appellant’s physicians, Drs. Hirsh and Weiss and referred the claim to
Dr. Didizian, a Board-certified orthopedic surgeon, to resolve the issue.6
Contrary to the Office’s finding that there was a conflict between Drs. Hirsh and Weiss,
the Board notes that a conflict of medical opinion evidence requiring referral to an impartial
medical specialist can only arise between a physician for appellant and a physician for the
Office. As neither Dr. Hirsh nor Dr. Weiss can be considered a physician of the United States a
conflict cannot be found and the report of Dr. Didizian cannot be given special weight assigned
to the report of an impartial specialist.7 Instead, there presently exists an unresolved conflict in
medical opinion between appellant’s physicians, who found that she had no less than eight
percent permanent impairment due to her cervical injuries and Dr. Didizian, the Office referral
physician, who concluded that she had no more than two percent impairment due to her cervical
conditions. Therefore, the case will be remanded to the Office for referral of appellant, a
statement of accepted facts and a list of specific questions regarding the nature and extent of
appellant’s permanent impairment due to her cervical condition.
LEGAL PRECEDENT -- ISSUE 2
The schedule award provision of the Federal Employees’ Compensation Act8 and its
implementing regulation9 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The American Medical Association, Guides to the
Evaluation of Permanent Impairment has been adopted by the implementing regulation as the
appropriate standard for evaluating schedule losses.
ANALYSIS -- ISSUE 2
Appellant’s attending physician, Dr. Hirsh, a Board-certified neurosurgeon, completed a
report on March 8, 2004 and stated that appellant had reached MMI on January 8, 2004. He
concluded that she had 20 percent impairment of each upper extremity due to her bilateral CTS.
Dr. Hirsh did not provide any citations to the A.M.A., Guides. As his opinion is not based upon
the standards adopted by the Office and approved by the Board as appropriate for evaluating
schedule losses it is of little probative value in determining the extent of appellant’s
impairment.10
6

There is no indication that the Office believed that there was a conflict regarding the extent of appellant’s
permanent impairment due to CTS as Dr. Weiss did not comment on this aspect of her claim.
7

Pierre W. Peterson, 39 ECAB 955, 959-960 (1988).

8

5 U.S.C. § 8107.

9

20 C.F.R. § 10.404 (1999).

10

Carl J. Cleary, 57 ECAB ___ (Docket No. 05-1558, issued May 10, 2006).

5

The Office medical adviser reviewed Dr. Hirsh’s March 8, 2004 report and concluded
that appellant had five percent of his upper extremity due to her CTS. Dr. Didizian examined
appellant and reported on August 18, 2005 that she had normal strength. On September 26, 2005
he found that appellant had no basis for a rating due to CTS due to normal two-point
discrimination. Dr. Weiss noted on May 4, 2006 that appellant had an abnormal EMG in
January 2003 prior to her CTS. The medical adviser reviewed the medical evidence and noted
that appellant had an abnormal EMG which warranted a five percent impairment rating under the
A.M.A., Guides. He found that appellant had “[n]ormal sensibility and opposition strength with
abnormal sensory and /or motor latencies or abnormal EMG testing of the thenar muscles: a
residual CTS is still present and an impairment rating not to exceed five percent of the upper
extremity may be justified.”11 The Board finds that appellant has no more than five percent
impairment of her upper extremities due to CTS for which she has received a schedule award.
CONCLUSION
The Board finds that appellant has no more than five percent impairment of her upper
extremities due to her accepted bilateral CTS. The Board further finds that there is an
unresolved conflict in the medical opinion evidence regarding the extent of appellant’s
permanent impairment due to her accepted cervical injury.

11

A.M.A., Guides 495.

6

ORDER
IT IS HEREBY ORDERED THAT the January 19, 2007 decision is affirmed in
regarding to the extent of appellant’s permanent impairment due to CTS. The January 19, 2007
decision is set aside and remanded for further development in regard to appellant’s scheduled
impairment due to cervical injury.
Issued: September 24, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

